DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 has been considered by the examiner.

Status of the Claims
The amended claims filed 02/01/2021 are under consideration.
Claims 1-20 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is a lack of antecedent basis for “the binder”, “the diluent”, “the disintegrant” and “the lubricant” in claim 12. Claim 1 does not provide a basis for any of these ingredients. 
Clarification is required. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is a lack of antecedent basis for the pioglitazone hydrochloride and the metformin hydrochloride in claim 13. Claim 1 does not recite pioglitazone hydrochloride or metformin hydrochloride. 
Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over De Zegher, WO 2017072243 A1, and Becicka, US 20070286903 A1.
De Zegher teaches methods and compositions comprising spironolactone, pioglitazone, and metformin (De Zegher, e.g., Abstract). 
De Zegher teaches an immediate release delivery form comprising a combination of spironolactone, pioglitazone, and metformin, each in an amount effective for a daily dose (De Zegher, e.g., pg. 13, paragraph 2). 
De Zegher exemplifies a tablet composition which is prepared by mixing active substances spironolactone, metformin, and pioglitazone with polyvinylpyrrolidone using wet granulation. Granules are dried and milled, remaining excipients (sodium croscarmellose, microcrystalline cellulose, magnesium stearate, and polyvinyl alcohol) are blended with the milled granules and mixed with lubricant polyvinyl alcohol. The blend is compressed into tablets having the composition found in Table 2 of example 2. See De Zegher, e.g., pg. 21, Example 2 and table. Tablets may be optionally film coated (De Zegher, e.g., Example 2). 
De Zegher teaches pharmaceutical tablets comprising the combination of spironolactone, pioglitazone, and metformin (De Zegher, e.g., pg. 21, Example 2 and table), but does not expressly teach the composition comprising solid polyethylene glycol having an average molecular weight selected from 3350 to 8000 g/mol.  
Becicka teaches compositions for active pharmaceutical ingredients for oral delivery (Becicka, e.g., Abstract). Becicka teaches polyethylene glycol having a molecular weight of 3000 to 4000 was known and used as a binder like polyvinylpyrrolidone or polyvinyl alcohol (Becicka, e.g., 0030) for immediate release oral administration (Becicka, e.g., 0041). Becicka teaches polyethylene glycol is preferred (Becicka, e.g., 0030) and used in an amount ranging from 3-40% (Becicka, e.g., 0031).
It would have been obvious before the effective filing date of the presently claimed invention to combine the teachings of De Zegher and Becicka to arrive at the presently claimed invention with a reasonable expectation of success. In view of Becicka, it would have been obvious to modify the formulation of De Zegher with the knwon water-soluble binder polyethylene glycol having an average molecular weight of 3000 to 4000 which is within the claimed range with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Becicka expresses a preference for polyethylene glycol having a molecular weight in the range of from 3000 to 4000.  Since the immediate release tablet of De Zegher already contained water-soluble binder, i.e., polyvinylpyrrolidone and polyvinyl alcohol, the skilled artisan would have had a reasonable expectation of successfully modifying De Zegher’s formulation with polyethylene glycol having a molecular weight ranging from 3000 to 4000 because of the art recognized equivalence as evidenced by the teachings of Becicka. 
This modification may be viewed as a substitution of one known water-soluble binder for another where each compound was known and used in immediate release dosage forms for granulation to achieve predictable results. It is prima facie obvious to substitute one art recognized equivalent for another since both were recognized in the art for the same purpose. MPEP 2144.06, I. Alternatively, this modification may be viewed as a combination of known water-soluble binders to achieve predictable results. Under this rationale, it is prima facie obvious to combine two water soluble binders which are taught in the art for the same purpose, to form a composition useful for the same purpose. See MPEP 2144.06, II. That is, since both polyvinylpyrrolidone, polyvinyl alcohol and polyethylene glycol 3000 – 4000 were known in the art as water soluble binders, it would have been prima facie obvious to combine known water-soluble binders to arrive at a combination water soluble binder. 
The composition suggested by the combined teachings of De Zegher and Becicka comprises polyethylene glycol having an average molecular weight in the claimed range. Consequently, the composition of the prior art would have the same property of decreasing the dissolution profiles in vitro of each one of the active pharmaceutical ingredients without modifying the disintegration time of the formulation when compared with the dissolution profiles of each one of the active pharmaceutical ingredients of a formulation without polyethylene glycol. 
Applicable to claim 2: De Zegher teaches the tablet comprising a film coating (De Zegher, e.g., pg. 13, paragraph 2). 
Applicable to claims 3 and 17: De Zegher teaches the form of a tablet (De Zegher, e.g., pg. 13, paragraph 2 and example 2. 
Applicable to claims 4-5: the amounts recited in claims 4-5 are within the range of from 3 – 40% suggested in Becicka. See Becicka, e.g., 0031. 
Applicable to claims 6-7: the polyethylene glycol molecular weight suggested by Becicka overlaps with the claimed range of 4000-6000. The recited 4000 is within the preferred range of from 3000 to 4000 suggested by Becicka. See Becicka, e.g., 0031.
Applicable to claim 8: De Zegher teaches the composition comprising a lubricant, binder, diluent, and disintegrant (De Zegher, e.g., example 2). 
Applicable to claim 9: De Zegher teaches the composition comprising polyvinylpyrrolidone, microcrystalline cellulose, croscarmellose sodium, and magnesium stearate (De Zegher, e.g., pg. 21, example 2). 
Applicable to claim 11: De Zegher teaches compositions comprising effective amounts of between 25 and 100 mg spironolactone, 5-15 mg pioglitazone, and between 500 and 1500 mg metformin (De Zegher, e.g., pg. 14, paragraph 1). These are the same ranges claimed.
Applicable to claim 12: De Zegher teaches a formulation having similar amounts of each component recited in claim 12. See De Zegher, e.g., example 2. The total mass of the composition exemplified in De Zegher is 1099 mg. The amount of binder is 5% (55/1099 x 100%). The amount of diluent is 2.7% (30/1099 x 100%). The amount of disintegrant is 6.3% (70/1099 x 100%). The amount of lubricant is 1% (10/1099 x 100%). While not all the amounts taught by De Zegher are within the claimed ranges, each of the ingredient’s claimed range is close to the amount in De Zegher’s exemplified formulation for the same ingredients. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05, I. The amounts used in the formulation are close to those claimed and the skilled artisan would have reasonably expected similar properties, e.g., immediate release of the active agents: spironolactone, pioglitazone, and metformin. There does not appear to be any evidence that the claimed ranges are critical or provide unexpected results. 
Applicable to claim 15: De Zegher exemplifies a tablet composition which is prepared by mixing active substances spironolactone, metformin, and pioglitazone with polyvinylpyrrolidone using wet granulation. Granules are dried and milled, remaining excipients (sodium croscarmellose, microcrystalline cellulose, magnesium stearate, and polyvinyl alcohol) are blended with the milled granules and mixed with lubricant polyvinyl alcohol. The blend is compressed into tablets having the composition found in Table 2 of example 2. See De Zegher, e.g., pg. 21, Example 2 and table. Tablets may be optionally film coated (De Zegher, e.g., Example 2). 
Applicable to claims 16 and 18: The range of 4-10% by weight is within the range suggested for polyethylene glycol in Becicka, e.g., 0031. 
Applicable to claim 19: the range recited is overlapping with the range of 3000 – 4000 preferred in Becicka, e.g., 0030.
Accordingly, the subject matter of instant claims 1-9, 11-12, and 15-19 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1, 12-14 and 20 are rejected under 35 U.S.C. 103 over De Zegher, WO 2017072243 A1 and Becicka, US 20070286903 A1 as applied to claims 1-9, 11-12, and 15-19 above, and further in view of Schneider, US 20120107398 A1 and EP 3025707.
The teachings of De Zegher and Becicka enumerated above apply here. 
De Zegher teaches combination dosage forms containing spironolactone, pioglitazone, and metformin, but does not expressly teach pioglitazone hydrochloride salt and metformin hydrochloride salt. However, pioglitazone hydrochloride and metformin hydrochloride were known salt forms for the active agents disclosed in De Zegher as evident from EP 3025707 A1. See ‘707, e.g., Abstract. The ‘707 document cures any deficiency in the teachings of De Zegher and Becicka with respect to pioglitazone hydrochloride and metformin hydrochloride as recited in claims 13 and 20. 
It would have been obvious before the effective filing date of the presently claimed invention to modify a formulation suggested by the combined teachings of De Zegher and Becicka by substituting pioglitazone hydrochloride and metformin hydrochloride for the pioglitazone and metformin in the combination dosage form of De Zegher and Becicka with a reasonable expectation of success. This modification is a substitution of one known pharmaceutically acceptable pioglitazone form and pharmaceutically acceptable metformin form for another where the teaches the salts were known and used for the same therapeutic effect. Since De Zegher teaches formulations comprising pioglitazone and metformin, the skilled artisan would have had a reasonable expectation of success using the hydrochloride salt of the same drugs.  
Claim 12:
The combined teachings of De Zegher, Becicka, and the ‘707 document teach an immediate release formulation according to claim 1, wherein the pioglitazone and metformin are formulated as hydrochloride salts. De Zegher exemplifies a formulation comprising a binder, a diluent, a disintegrant and a lubricant, wherein each excipient is present in an amount similar to those recited in claim 12. De Zegher teaches the amount of binder is 5% (55/1099 x 100%), the amount of diluent is 2.7% (30/1099 x 100%), the amount of disintegrant is 6.3% (70/1099 x 100%), the amount of lubricant is 1% (10/1099 x 100%). The claimed amount of binder is 5.5-7.5% by weight, the claimed amount of diluent is 1.5-3% by weight. The claimed amount of disintegrant is 3-4.5% by weight. The claimed amount of lubricant is 0.5-1.5% by weight. 
The amount of lubricant and diluent in De Zegher’s exemplified formulation are within the claimed ranges. The amount of binder is outside the claimed range but close to the claimed range. The amount of disintegrant is outside the claimed range but close to the claimed range. 
Schneider teaches compositions comprising combination active agents including pioglitazone (Schneider, e.g., Abstract). Schneider teaches compositions, e.g., tablet for immediate release (Schneider, 0035). Compositions may include a binder in an amount of from 0.1-30 parts by weight, or 0.5 to 20 parts by weight, preferably 1-10 parts by weight (Schneider, e.g., 0080). Compositions may include a diluent in an amount of 5-99 parts by weight or 1-50 parts by weight (Schneider, e.g., 0078-0079). Compositions may include disintegrant in an amount of from 0.1-30 parts by weight, e.g., 1-3 parts by weight (Schneider, e.g., 0081). Compositions may include a lubricant in an amount of from 0.5 to 20 parts by weight or 1-3 parts by weight (Schneider, e.g., 0082). General compositions for pioglitazone are suggested in Schneider, e.g., 0087-0090 containing pioglitazone, diluent, binder, disintegrant and lubricant.
The amounts recited in claim 12 are within the ranges generally suggested for immediate release tablets containing pioglitazone suggested in Schneider. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize the amount of binder, diluent, disintegrant, and lubricant in a formulation containing spironolactone, pioglitazone, and metformin as understood from De Zegher and Becicka within the ranges suggested by Schneider for similar dosage forms with a reasonable expectation of success. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
For claim 13: The claimed amounts for spironolactone, pioglitazone, and metformin are the same as, or similar to, those exemplified in De Zegher with the exception of polyethylene glycol. The amount of pioglitazone hydrochloride in De Zegher is 7.5 mg while the claimed invention recites 8.3 mg pioglitazone hydrochloride. Schneider suggests effective amounts of pioglitazone may be present in the tablet, where the effective amount ranges from 7.5 to 45 mg (Schneider, e.g., 0077). The amount of pioglitazone hydrochloride recited in claim 12 is within the range suggested by Schneider. Schneider teaches compositions effective to treat metabolic disorders, e.g., polycystic ovarian syndrome (Schneider, e.g., 0175).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify an immediate release tablet formulation as understood from the combined teachings of De Zegher and Becicka by optimizing the amount of pioglitazone hydrochloride in the formulation within the range of from 7.5 mg to 45 mg with a reasonable expectation of success. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. The claimed amounts for spironolactone, pioglitazone hydrochloride, and metformin hydrochloride are the same as, or within the range suggested by, the combined teachings of De Zegher, Becicka, the ‘707 document, and Schneider. 
The combined teachings of De Zegher, Becicka, the ‘707 document, and Schneider do not expressly teach polyethylene glycol 4000 in an amount of 80 mg. However, applying Becicka’s percent range of 3-40% for polyethylene glycol having a molecular weight ranging from 3000 to 4000 to a tablet having a total mass like that of De Zegher, the skilled artisan would have arrived at an effective amount of polyethylene glycol ranging from about 33mg to about 440 mg. The amount of polyethylene glycol recited in claim 13 is within this range. 
 It would have been obvious before the effective filing date of the presently claimed invention to modify an immediate release tablet formulation as understood from the combined teachings of De Zegher, Becicka, the ‘707 document, and Schneider by optimizing the amount of polyethylene glycol having a molecular weight ranging from 3000 to 4000 using the guidance of Becicka with a reasonable expectation of success. Applying Becicka’s percent range of 3-40% for polyethylene glycol having a molecular weight ranging from 3000 to 4000 to a tablet having a total mass like that of De Zegher, the skilled artisan would have arrived at an effective amount of polyethylene glycol ranging from about 33mg to about 440 mg. The amount of polyethylene glycol recited in claim 13 is within this range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
For claim 14: The combined teachings of De Zegher, Becicka, the ‘707 document, and Schneider teach the same excipients in similar amounts, but do not expressly teach the formulation containing 76.8 mg polyvinylpyrrolidone, 26.4 mg of microcrystalline cellulose, 42.8 mg croscarmellose sodium, and 15.7 mg magnesium stearate.
The claimed amounts for polyvinylpyrrolidone, microcrystalline cellulose, croscarmellose sodium and magnesium stearate are close to the amounts for the same ingredients found in De Zegher’s formulation. Further, since Schneider teaches the same ingredients in amounts overlapping with those recited in claim 12, the skilled artisan would have understood the exact amounts for each excipient may be varied and optimized within the ranges suggested by Schneider with a reasonable expectation of success. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a formulation for immediate release as understood from the combined teachings of De Zegher, Becicka, the ‘707 document and Schneider by optimizing the quantity for each excipient within the ranges suggested in Schneider with a reasonable expectation of success. In view of Schneider’s ranges for binder, disintegrant, diluent, and lubricant, the skilled artisan understood the exact quantity for polyvinylpyrrolidone, microcrystalline cellulose, sodium croscarmellose sodium and magnesium stearate in the formulation exemplified by De Zegher could be modified to produce similar results with a reasonable expectation of success.  
Accordingly, the subject matter of claims 1, 12-14 and 20 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615